Citation Nr: 1413908	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-46 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral testicular condition.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a back scar, residual of a stab wound.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a chest scar, residual of a stab wound.  

4.  Entitlement to service connection for a lung condition (claimed as due to an in-service stab wound).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.  A review of the Veteran's Virtual VA claims file reveals September 2008 to August 2013 treatment records from the VA Chicago Healthcare System.  The RO reviewed the additional VA treatment records as they pertain to the issue of increased initial evaluation for a bilateral testicular condition in the September 2013 statement of the case (SOC), but did not review them as they pertain to increased initial evaluation for scars or service connection for a lung disorder in a supplemental statement of the case (SSOC).  To the extent that the new VA treatment records are relevant to the claims on appeal, this decision remands the claims for further development, and the RO/AMC will have the opportunity to consider the evidence submitted since the September 2010 SOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative indicated in a June 2010 statement that the Social Security Administration (SSA) has additional records pertaining to the Veteran.  The RO has not yet attempted to obtain those records from the SSA.  Therefore, a remand is necessary to obtain the SSA records.  

With regard to the Veteran's claim for service connection of a lung disorder, the service treatment records show that he was stabbed in April 1983.  Although the evidence shows that he was treated at a hospital emergency room, it is unclear as to whether he was admitted for further treatment.  On remand, the RO/AMC should attempt to obtain any in-patient treatment records related to this stabbing in April 1983 from the Nuernberg Army Hospital in Germany.  

Further, the November 2008 VA examiner found no current lung disorder; however, VA treatment records following that examination include a May 2010 chest X-ray showing a pulmonary nodule.  A September 2010 chest CT scan also showed mild to moderate centrilobular emphysema, paraseptal emphysema, and multiple bullae in the right and left apices.  Thus, on remand, the RO/AMC should afford the Veteran an additional VA examination to determine the nature and etiology of any current lung disorder.  

Finally, the Board notes that the Veteran's was last afforded a VA examination for his bilateral testicular condition in March 2010.  Since that time, he sought ongoing urology treatment through VA, including antibiotic treatment for hematuria, dysuria, and nocturia, as well as prescription treatment for pain management.  The Board finds that a more recent VA examination is necessary to ascertain the current severity and manifestations of the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The RO/AMC should obtain any outstanding, relevant VA treatment records from the VA Chicago Healthcare System.  All attempts to secure these records, and any response received should be documented in the claims file.  If no records are available, a response to that effect should be documented in the file.

3.  The RO/AMC should contact the National Personnel Records Center, Records Management Center, or any other appropriate facility and attempt to obtain April 1983 in-patient or "clinical" records from the Nuernberg Army Hospital in Germany pertaining to the Veteran's stab wound.  All attempts to secure any additional inpatient or "clinical" service treatment records should be noted in the claims file.  If no in-patient or "clinical" records are available or further attempts to secure them would be futile, a response to that effect should be documented in the claims file.

4.  Following completion of the actions in the preceding paragraphs, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lung disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current lung disorders.  For each diagnosis identified, the examiner should state whether it at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including his stab wound in April 1983.  In rendering this opinion, the examiner should consider the May 2010 chest X-ray and the CT scans taken in 2010 and 2011.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Following completion of the actions in the preceding paragraphs, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral testicular condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected disability.   

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the Schedule for Rating Disabilities.  In particular, the examiner should address the findings needed to evaluate renal dysfunction and urinary tract infections.  He or she should specifically discuss whether there is any recurrent symptomatic infection, long-term drug therapy, hospitalizations, or intermittent or continuous intensive management.  

The examiner should also identify any other manifestations associated with the Veteran's bilateral testicular condition.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, which may include a current VA examination for evaluating the Veteran's service-connected scars.  

7.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

